                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Tracey Corrada,                         )
                                        )                   Civil Action No. 0:18-cv-00399-JMC
                      Plaintiff,        )
                                        )
       v.                               )                        ORDER AND OPINION
                                        )
Cedar Fair LP, Cedar Fair Entertainment )
Company, Carowinds, LCC,                )
                                        )
                      Defendants.       )
____________________________________)

        Plaintiff Tracey Corrada alleges that she suffered a serious wrist injury after a trip and fall

at Carowinds Amusement Park on May 26, 2015. (ECF No. 1-1 at 4 ¶ 13.) The matter before the

court is a Motion for Summary Judgment filed by Defendants Cedar Fair LP, Cedar Fair

Entertainment Company, and Carowinds, LLC. (ECF No. 37.) For the reasons below, the court

DENIES Defendants’ Motion for Summary Judgment (ECF No. 37).

                        I. FACTUAL AND PROCEDURAL BACKGROUND

        The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1) based on

Defendants’ allegations that Plaintiff is a resident of the County of Lexington in South Carolina

(ECF No. 1-1 at 3 ¶ 1) and Defendant Cedar Fair is an Ohio-based LLP that owns and operates

Carowinds, LLC, an amusement park in Fort Mill, South Carolina. (Id. at 3 ¶¶ 1, 2.) Moreover, the

court is satisfied that the amount in controversy exceeds the sum of seventy-five thousand

($75,000.00) dollars, exclusive of interest and costs. (ECF Nos. 1 at 1-2; 1-1 at 3.)

        On December 7, 2019, Plaintiff filed a Complaint in the York County Court of Common

Pleas, C/A No. 2017-CP-46-3665, alleging that she tripped and fell on a raised cart pad and “as a

result of the fall, [she] sustained serious and bodily injuries.” (Id. at 4, 5 ¶¶ 13, 15.) Plaintiff claims



                                                    1
that she was “walking with her 15-year-old stepdaughter in the direction of the roller coaster ‘After

Burn’ . . . exercis[ing] due care [while] walking on a foreseeable path.” (Id. at 4, 5 ¶¶ 13, 14.)

Plaintiff alleges that “Defendants constructed a defective walkway that caused [her] to trip, fall,

and break her wrist.” (Id. at 5 ¶ 18.) On February 12, 2018, Defendants filed a Notice of Removal

from York County Court of Common Pleas. (ECF No. 1.) On June 28, 2019, Defendants filed a

Motion for Summary Judgment. (ECF No. 37.) Plaintiff filed a response in opposition on July 11,

2019 (ECF No. 41.) On October 2, 2019, the court held a hearing on Defendants’ motion. (ECF

No. 59.)

                                      II. LEGAL STANDARDS

   A. Summary Judgment

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition of

the case under the applicable law. See Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248–49

(1986). A genuine question of material fact exists where, after reviewing the record as a whole,

the court finds that a reasonable jury could return a verdict for the nonmoving party. See Newport

News Holdings Corp. v. Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011). In ruling on a

motion for summary judgment, a court must view the evidence in the light most favorable to the

non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-24 (4th Cir. 1990). The

nonmoving party may not oppose a motion for summary judgment with mere allegations or denial

of the movant’s pleading, but instead must “set forth specific facts” demonstrating a genuine issue

for trial. Fed. R. Civ. P. 56(e); see also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

Anderson, 477 U.S. at 252; Shealy v. Winston, 929 F.2d 1009, 1012 (4th Cir. 1991). All that is



                                                  2
required is that “sufficient evidence supporting the claimed factual dispute be shown to require a

jury or judge to resolve the parties’ differing versions of the truth at trial.” Anderson, 477 U.S. at

249.

   B. Premises Liability

       To assert liability based on a negligence claim in South Carolina, a plaintiff must show that

(1) defendant owed a duty of care; (2) defendant breached this duty by a negligent act or omission;

(3) defendant’s breach was the proximate cause of plaintiff’s injuries; and (4) plaintiff suffered

injury or damages. Dorrell v. S.C. DOT, 605 S.E.2d 12, 15 (S.C. 2004) (citation omitted).

“Whether the law recognizes a particular duty is an issue of law to be determined by the court.”

Jackson v. Swordfish Inv., L.L.C., 620 S.E.2d 54, 56 (S.C. 2005) (citation omitted).

       A landowner is not required to maintain premises in such condition that no accident could

happen to a patron using them. See Denton v. Winn-Dixie Greenville, Inc., 439 S.E.2d 292, 293

(S.C. 1993). Under South Carolina law, the owner of property owes business visitors or invitees

the duty of exercising reasonable and ordinary care for their safety and is liable for any injuries

resulting from a breach of such duty. See H.P. Larimore v. Carolina Power & Light, 531 S.E.2d

535, 538 (S.C. Ct. App. 2000) (citing Israel v. Carolina Bar-B-Que, Inc., 356 S.E.2d 123, 128

(S.C. Ct. App. 1987)). The landowner has a duty to warn an invitee only of latent or hidden dangers

of which the landowner is on actual or constructive notice. See H.P. Larimore, 531 S.E.2d at 538

(citing Callander v. Charleston Doughnut Corp., 406 S.E.2d 361, 362-63 (S.C. 1991)). To recover

damages for injuries caused by a dangerous or defective condition on a landowner’s premises, a

plaintiff must show that (1) the injury was caused by a specific act of the defendant which created

the dangerous condition, or (2) that the defendant had actual or constructive knowledge of the

dangerous condition and failed to remedy it. See Wintersteen v. Food Lion, Inc., 542 S.E.2d 728,



                                                  3
729 (S.C. 2001) (citing Anderson v. Racetrac Petroleum, Inc., 371 S.E.2d 530 (S.C. 1988)). “The

entire basis of an invitor’s liability rests upon his superior knowledge of the danger that causes the

invitee’s injuries. If that superior knowledge is lacking, as when the danger is obvious, the invitor

cannot be held liable.” H.P. Larimore, 531 S.E.2d at 540. A landowner is not liable for open and

obvious dangers unless the landowner “should anticipate the harm despite such knowledge or

obviousness.” Hancock v. Mid-South Mgmt. Co., Inc., 673 S.E.2d 801, 803 (S.C. 2009) (citing

Callander, 406 S.E.2d at 362).

                                             III. ANALYSIS

    A. The Parties’ Arguments

        Defendants claim that Plaintiff has (1) failed to produce any evidence of negligence and

(2) failed to produce any evidence of any act of omission by Defendants that proximately caused

Plaintiff’s injuries. (ECF No. 37 at 1.) Specifically, Defendants assert that the “mere fact that there

is a difference in levels in different parts of the premises does not . . . indicate negligence unless,

owing to the character, location[,] and surrounding condition of the change of level, a reasonably

careful person would not be likely to expect or see it.” (Id. at 4.) Defendants contend that “the

difference in elevation between the cart pad and the walkway was clearly visible to anyone looking

in that area . . . [it] was not covered or obscured . . . [and] clearly a different color than the asphalt

walkway, thereby making the change in elevation clearly visible . . . .” (Id. at 5.) Furthermore,

Defendants claim that “there is no evidence in the record . . . [of] either actual or constructive

notice that the [cart pad] could be a hazard to guests.” (Id.)

        Plaintiff claims that Defendants owed her a duty to keep the premises in a reasonably safe

condition. (ECF No. 41 at 3.) Plaintiff asserts that Defendants “violated internal standards, industry

standards, and ADA standards in its construction” of the cart pad and that “a genuine issue of



                                                    4
material fact exists because the walkway color design scheme by Defendant[s] conceals the

elevation change.” (Id. at 4, 5.) In addition, Plaintiff contends that South Carolina law presumes

that a defendant has notice of a defective condition and “thus, creates a genuine issue of material

fact for the jury.” (Id. at 9.)

    B. The Court’s Review

        A merchant owes its customers “the duty to exercise ordinary care to keep the premises in

a reasonably safe condition.” Cook v. Food Lion, Inc., 491 S.E.2d 690, 691 (S.C. Ct. App. 1997).

“[W]hether a defendant has provided a reasonably safe premises is normally a question for the

jury.” Felder v. K-Mart Corp., 377 S.E. 2d 332, 335 (S.C. 1989). “To prove negligence, the plaintiff

must show either that the defendant or defendant’s employees created the condition, or that the

defendant had ‘notice’ of it.” Cook, 491 S.E.2d at 691 (citing Racetrac Petroleum, Inc., 371 S.E.2d

at 531). Here, Defendants conceded Plaintiff’s status as an “invitee,” and that Defendants

constructed the cart pad at issue. (ECF Nos. 41-1 at 2; 59.) Further, constructive notice raises a

determination as to “whether there was evidence from which the jury might reasonably infer that

the defendant, by the exercise of reasonable diligence, should have known of” the danger that

harmed the plaintiff. Wimberly v. Winn-Dixie Greenville Inc., 165 S.E.2d 627, 630 (S.C. 1969).

        As to Plaintiff’s claim that the cart pad is a dangerous condition, the court finds that a

genuine issue of material fact exists regarding the violation of safety standards and the walkway

color design scheme. Generally, “evidence of industry safety standards is relevant to establishing

the standard of care in a negligence case.” Id. (citing Elledge v. Richland/Lexington School Dist.

Five, 573 S.E.2d 789, 793 (S.C. 2002)). A “factfinder may consider relevant standards of care from

various sources in determining whether a defendant breached a duty . . . in a negligence case.”

Madison ex rel. Bryant v. Babcock Ctr., Inc., 638 S.E.2d 650, 659 (S.C. 2006). “The standard of



                                                 5
care may be established and defined by the common law, statutes, administrative regulations,

industry standards, or a defendant’s own policies and guidelines.” Id. Here, Plaintiff’s expert has

concluded that Defendants violated safety standards by “extending the cart pad with sloped edges

into the walkway” and that these standards require “[a]djoining walkway surfaces shall be made

flush and fair, whenever possible . . . [and] limits changes in level to less than one-half inch.” (ECF

No. 41 at 4.) Furthermore, the testimony of Steve Jackson, Carowinds Director of Maintenance

and Construction, provides that walkways throughout the amusement park vary in color, including

gray concrete, blacktop, and red brick paver:

       Q: And you believe the cart pad is open and obvious.
       A: I do.
       Q: Tell me about that.
       A: I don’t believe there’s a hazard there. I believe it’s – it’s a cart pad that’s concrete
       and all the surrounding surfaces are other colors.

(ECF No. 37 at 7.) However, a change in the walkway color scheme does not signify a change in

elevation. (ECF No. 41-1 at 7.) Upon consideration of the evidence, the court finds that there is a

genuine issue of material fact as to whether the cart pad is a dangerous condition and whether

Defendants had notice of the dangerous condition. Therefore, the court must deny Defendants’

motion.

                                          IV. CONCLUSION

       For the reasons above, the court DENIES Defendants Cedar Fair LP, Cedar Fair

Entertainment Company, and Carowinds, LLC, Motion for Summary Judgment (ECF No. 37).

       IT IS SO ORDERED.




                                                            United States District Judge
October 7, 2019
Columbia, South Carolina


                                                   6
